Name: Directive 2002/7/EC of the European Parliament and of the Council of 18 February 2002 amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic
 Type: Directive
 Subject Matter: organisation of transport;  land transport
 Date Published: 2002-03-09

 Avis juridique important|32002L0007Directive 2002/7/EC of the European Parliament and of the Council of 18 February 2002 amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic Official Journal L 067 , 09/03/2002 P. 0047 - 0049Directive 2002/7/EC of the European Parliament and of the Councilof 18 February 2002amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international trafficTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 71 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),Whereas:(1) Directive 96/53/EC(5) established, in the framework of the common transport policy, harmonised maximum vehicle dimensions for the circulation of road vehicles transporting goods.(2) There is a need for harmonised maximum authorised vehicle dimensions for the circulation of road vehicles transporting passengers. Differences between standards in force in the Member States with regard to the dimensions of passenger road vehicles could have an adverse effect on the conditions of competition and constitute an obstacle to traffic between Member States.(3) Since the objective of the harmonisation of the maximum authorised vehicle dimensions for road vehicles transporting passengers cannot be sufficiently achieved by the Member States and can therefore by reason of the scale or effects of the proposed action be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective.(4) In the implementation of the internal market, the scope of Directive 96/53/EC should be extended to national transport in so far as it concerns characteristics that significantly affect the conditions of competition in the transport sector and in particular the values relating to the maximum authorised length and width of vehicles intended for the carriage of passengers.(5) Harmonised rules on maximum weights and dimensions of vehicles should remain stable in the long term. Thus, the amendments laid down in this Directive should not create a precedent for the maximum authorised weights and dimensions of buses and other categories of motor vehicle.(6) For reasons of road safety, buses should meet performance criteria as regards their manoeuvrability.(7) For reasons of road safety linked to the state of their infrastructure Portugal and the United Kingdom should be authorised, for a transitional period, to refuse the use on their territory of buses which do not satisfy certain manoeuvrability criteria.(8) Buses which were registered or put into circulation before the date of implementation of this Directive and which do not comply with the dimension characteristics laid down in this Directive, owing to previously differing national provisions or methods of measurement, should be allowed for a transitional period to continue to provide transport services within the Member State in which the vehicle is registered or put into circulation.(9) Directive 96/53/EC should therefore be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 96/53/EC is hereby amended as follows:1. in Article 1:(a) paragraph 1(a) shall be replaced by the following: "(a) the dimensions of motor vehicles in categories M2 and M3 and their trailers in category 0 and motor vehicles in categories N2 and N3 and their trailers in categories 03 and 04, as defined in Annex II to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers(6);";(b) the following paragraph shall be added: "3. This Directive shall not apply to articulated buses comprising more than one articulated section.";2. in Article 3(1), the second indent shall be replaced by the following: "- in national traffic, of vehicles registered or put into circulation in any other Member State for reasons relating to their dimensions;";3. Article 4 shall be amended as follows:(a) paragraphs 1 and 2 shall be replaced by the following: "1. Member States shall not authorise the normal circulation within their territories:(a) of vehicles or vehicle combinations for the national transport of goods which are not in conformity with the characteristics set out in points 1.1, 1.2, 1.4, 1.5, 1.6, 1.7, 1.8, 4.2 and 4.4 of Annex I;(b) of vehicles for national passenger transport, which are not in conformity with the characteristics set out in points 1.1, 1.2, 1.4a, 1.5 and 1.5a of Annex I.2. Member States may nonetheless authorise the circulation within their territories:(a) of vehicles or vehicle combinations for the national transport of goods which are not in conformity with the characteristics set out in points 1.3, 2, 3, 4.1 and 4.3 of Annex I;(b) of vehicles for national passenger transport, which are not in conformity with the characteristics set out in points 1.3, 2, 3, 4.1 and 4.3 of Annex I.";(b) paragraph 4 shall be amended as follows:(i) in the first subparagraph, the terms "vehicles or vehicle combinations used for goods transport which..." shall be replaced by "vehicles or vehicle combinations used for transport which...";(ii) in the third subparagraph, the terms "the circulation in its territory, in national goods transport operations, of vehicles..." shall be replaced by "the circulation in its territory, in national transport operations, of vehicles..."(c) the following paragraph shall be added: "7. Until 31 December 2020 Member States may authorise buses that were registered or put into circulation before the implementation of this Directive but the dimensions of which exceed those laid down in points 1.1, 1.2, 1.5 and 1.5a of Annex I to circulate within their territories.";4. Article 7 shall be replaced by the following text: "Article 7This Directive shall not preclude the application of road traffic provisions in force in each Member State which permit the weight and/or dimensions of vehicles on certain roads or civil engineering structures to be limited, irrespective of the State of registration of such vehicles or the State where such vehicles were put into circulation.This includes the possibility to impose local restrictions on maximum authorised dimensions and/or weights of vehicles that may be used in specified areas or on specified roads, where the infrastructure is not suitable for long and heavy vehicles, such as city centres, small villages or places of special natural interest.";5. the following Article shall be inserted: "Article 8aPortugal and the United Kingdom may refuse or prohibit the use on their territory until 9 March 2005 of the buses referred to in point 1.1 of Annex I unless they satisfy the following manoeuvrability criteria:- when the bus is stationary and has its steered wheels so directed that if the vehicle moved, its outermost forward point would describe a circle of 12,50 m in radius, a vertical plane tangential to the side of the vehicle which faces outwards from the circle must be established by marking a line on the ground. In the case of an articulated bus the two rigid portions must be aligned with the plane,- when the bus moves forward on either side following the circle of 12,50 m in radius, no part of it may move outside the vertical plane by more than 0,80 m in the case of a rigid bus of up to 12 m in length or by more than 1,20 m in the case of either a rigid bus of over 12 m in length or an articulated bus.";6. the following Article shall be inserted: "Article 10aWith regard to Annex I, point 1.5a, the Commission shall, by 9 March 2005 at the latest, present a report on the feasibility of reducing the value of 0,60 m referred to in the second subparagraph of this point to improve the safety conditions related to the manoeuvrability of long buses. If appropriate, the report shall be accompanied by a legislative proposal to amend this Directive accordingly.";7. Annex I shall be amended as follows:(a) point 1.1 shall be replaced by the following: "1.1 maximum length:>TABLE>"(b) the following point shall be inserted: "1.4a If any removable attachments such as ski-boxes are fitted to a bus, its length, including the attachments, must not exceed the maximum length laid down in point 1.1";(c) the following point shall be inserted: "1.5a Additional requirements for busesWith the vehicle stationary, a vertical plane tangential to the side of the vehicle and facing outwards from the circle shall be established by marking a line on the ground. In the case of an articulated vehicle, the two rigid portions shall be aligned with the plane.When the vehicle moves from a straight line approach into the circular area described in point 1.5, no part of it shall move outside of that vertical plane by more than 0,60 m."Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 9 March 2004 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate the provisions of national law which they adopt in the field covered by this Directive to the Commission.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 18 February 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ C 274 E, 26.9.2000, p. 32.(2) OJ C 123, 25.4.2001, p. 76.(3) OJ C 144, 16.5.2001, p. 15.(4) Opinion of the European Parliament of 3 October 2000 (OJ C 178, 22.6.2001, p. 60), Council Common Position of 27 September 2001 (OJ C 360, 15.12.2001, p. 7) and Decision of the European Parliament of 17 January 2002.(5) OJ L 235, 17.9.1996, p. 59.(6) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive of the European Parliament and of the Council 2000/40/EC (OJ L 203, 10.8.2000, p. 9).